NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SYLVIA E. BOOKER,
                    Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3106
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-14-0118-I-1.
                ______________________

             Decided: September 15, 2014
               ______________________

   SYLVIA E. BOOKER, of Rosamond, California, pro se.

    LAUREN MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With her on
the brief were STUART F. DELERY, Assistant Attorney
General, ROBERT E. KIRSCHMAN, JR., Director, and
MARIAN E. SULLIVAN, Assistant Director.
                 ______________________
2                                           BOOKER   v. OPM




Before PROST, Chief Judge, TARANTO and HUGHES, Circuit
                        Judges.
PER CURIAM.
    Petitioner Sylvia E. Booker appeals from a final deci-
sion of the Merit Systems Protection Board (“MSPB” or
“Board”), affirming the Office of Personnel Management’s
(“OPM”) determination that she was not entitled to a
former spouse survivor annuity benefit. For the reasons
that follow, we affirm.
                      BACKGROUND
    Ms. Booker was married to Carroll Booker for eight-
een years before they divorced in 2002. The divorce
decree provided that “Ms. Booker is to receive her division
of Mr. Booker’s pension, IRA’s, retirement and 401(K)’s
pursuant to the Brown decision at the time of the first
party’s retirement.” Respondent’s App. 14. Mr. Booker
died while still employed by the Federal Government on
January 26, 2012.
    Shortly thereafter, Ms. Booker filed an Application for
Death Benefits with OPM. OPM denied Ms. Booker’s
request for survivor benefits on June 5, 2012, and af-
firmed that initial decision on November 5, 2013. Ms.
Booker appealed that decision to the MSPB, which issued
an initial decision affirming the denial of her claim on
February 28, 2014. The Board held that there was no
language in the divorce decree that could be construed as
providing for a survivor annuity for Ms. Booker. Booker v.
Office of Pers. Mgmt., No. SF-0831-14-0118-I-1 at 4
(M.S.P.B. Feb. 28, 2014) (“Initial Decision”). Rather, the
Board held that the “divorce decree did nothing more than
divide the decedent’s retirement annuity, which he never
had the chance to receive and which would, in any event,
cease upon his death.” Id. The initial decision became
final on April 4, 2014. Ms. Booker timely appealed the
BOOKER   v. OPM                                           3



Board’s decision. We have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
    Our review of Board decisions is limited by statute.
Under 5 U.S.C. § 7703(c), we may only reverse a Board
decision if we find the decision to be (1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accord-
ance with law; (2) obtained without procedures required
by law; or (3) unsupported by substantial evidence. Ward
v. U.S. Postal Serv., 634 F.3d 1274, 1278 (Fed. Cir. 2011).
    Ms. Booker first argues that the Board failed to con-
sider that she applied for Mr. Booker’s retirement benefits
in June of 2011 before he died in preparation for his
coming retirement in December of that year. Pet’r Br. 1.
However, the government points out that no such applica-
tion is contained in the record, and Ms. Booker did not
mention any such application in her statement of the facts
and issues presented to the MSPB on January 20, 2014.
Resp’t App. 27-28. Thus, the only document the Board
had before it was the divorce decree, which it properly
considered.
    Second, although Ms. Booker acknowledges that the
language in her divorce decree “was not specific,” she
argues that she should nevertheless be granted benefits
because (a) it does generically state that she was entitled
to Mr. Booker’s benefits and (b) “[i]t was unknown to the
judge and other parties at the time that specific names of
benefits had to be labeled as well as certain declarations
needed to be made by Mr. Booker in order to receive those
benefits.” Pet’r Br. 2.
    The applicable regulations provide that a court order
awarding a former spouse survivor annuity must (1)
identify the retirement system, and (2) expressly state
that the former spouse is entitled to a former spouse
survivor annuity using terms like “survivor annuity,”
4                                           BOOKER   v. OPM



“death benefits,” or “former spouse survivor annuity
under 5 U.S.C. § 8341(h)(1).” See 5 C.F.R. §§ 838.804,
838.912. Ms. Booker’s divorce decree did neither. Thus,
the Board did not err in concluding that the “decree
contains no provision for a survivor annuity, or any other
terminology that ‘could fairly be read as awarding a CSRS
survivor annuity.’” Initial Decision at 4 (quoting Fox v.
Office of Pers. Mgmt., 100 F.3d 141, 146 (Fed. Cir. 1996)).
Rather, the Board concluded—correctly—that the “divorce
decree did nothing more than divide the decedent’s re-
tirement annuity, which he never had the chance to
receive and which would, in any event, cease upon his
death.” Id.
    Moreover, Ms. Booker cannot rely on the excuse that
neither the judge nor the parties knew that the divorce
decree was required to identify the retirement system or
use sufficiently clear language, as the regulations estab-
lishing those requirements were in place well before the
divorce decree was issued in 2002.
                       CONCLUSION
    For the foregoing reasons, we conclude that the Board
properly affirmed OPM’s finding that Ms. Booker is not
entitled to a former spouse survivor annuity benefit.
Accordingly, we affirm.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.